DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-12, and 15-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-12, and 15-21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 10, and 18. However, this limitation does not appear to be supported in the specification, and is thus considered new matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-12, and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0047077 A1), hereinafter referred to as Lee, in view of Klingler et al. (US 2020/0090644 A1), hereinafter referred to as Klingler, and further in view of Chen et al. (US 10,296,638 B1), hereinafter referred to as Chen, and Ichiyoshi (US 2004/0107441 A1).

Regarding claim 1, Lee teaches:
A method for sound enhancement performed by a device coupled to a network, the method comprising: 
receiving an audio signal to be transmitted over the network (Fig. 14 element 1400, para [0188], where audio data is received); 
detecting whether voice content is present in a first portion of the audio signal (Fig. 14 element 1410, para [0188], where the audio is determined to be speech or music);
in response to detecting voice content present in the first portion of the audio signal, processing the first portion of the audio signal to enhance voice characteristics of the first portion of an audio signal by generating a voice enhanced audio signal (Fig. 14 element 1430, para [0106], [0190], where the speech quality is changed when speech is detected); 
detecting whether musical content is present in a second portion of the audio signal (Fig. 14 element 1410, para [0188], where the audio is determined to be speech or music) by:
in response to detecting musical content present in the second portion of the audio signal, enhancing one or more music characteristics of the second portion of the audio signal by generating a music enhanced audio signal (Fig. 14 element 1450, para [0106], [0192], where the speech quality is changed when music is detected); and 
transmitting the voice enhanced audio signal and the music enhanced audio signal over the network (Fig. 14 element 1470, para [0194], where the encoded data is transmitted to a reception device, and Fig. 1 element 162, para [0054], where a network is used).  
Lee does not teach:
receiving an audio signal associated with a current virtual online meeting to be transmitted over the network;
different portions of the same audio signal;
 (i) processing the second portion of the audio signal and one or more historical audio segments captured prior to initiation of the current virtual online meeting;
(ii) extracting input audio features from the second portion of the audio signal and the one or more historical audio segments, the input audio features corresponding to a neural network; 
(iii) generating a probability indicator, via feeding the input audio features (“audio features”) into the neural network, that indicates a probability that the second portion of the audio signal includes presence of musical content;
transmitting the voice enhanced audio signal and the music enhanced audio signal to the current virtual online meeting over the network at respective different moments during the current virtual online meeting 
Klingler teaches:
first and second portions of an audio signal (para [0041], where different segments of the audio signal are determined)
(i) processing the second portion of the audio signal and one or more historical audio segments captured prior to initiation of the current virtual online meeting (Fig. 4, para [0026], [0037], where historical sound data and the received audio signals are processed);
(ii) extracting input audio features from the second portion of the audio signal and the one or more historical audio segments, the input audio features corresponding to a neural network (Fig. 4, para [0026], [0045], where features are extracted from the input and historical signals, as a similarity of features is determined);
(iii) generating a probability indicator, via feeding the input audio features (“audio features”) into the neural network, that indicates a probability (para [0045], where the neural network receives features as input and outputs a decision on natural vs artificial sound);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee by using the historical audio of Klingler (Klingler para [0037]) in the detecting of Lee (Lee para [0188]), in order to execute a shortcut and bypass application of a learning model to determine a classification (Klingler para [0026]).
Chen teaches:
first and second portions of an audio signal (Fig. 2, col. 7 lines 26-44, where different segments of the audio signal are determined)
(i) processing the second portion of the audio signal and one or more historical audio segments captured prior to initiation of the current virtual online meeting (col. 8 line 60 – col. 9 line 3, where both input data and training data are processed in the neural network);
(ii) extracting input audio features from the second portion of the audio signal and the one or more historical audio segments, the input audio features corresponding to a neural network (col. 8 line 60 – col. 9 line 3, where feature extraction is performed by a neural network, both for input data and training data);
(iii) generating a probability indicator, via the neural network, that indicates a probability that the second portion of the audio signal includes presence of musical content (col. 8 line 60 – col. 9 line 3, where the output of the neural network is a probability of whether the input is music or not);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee in view of Klingler by using the audio features of Chen (Chen col. 7 lines 1-17) in the detecting of Lee in view of Klingler (Lee para [0188]), in order to reduce network traffic and the amount of a device data plan needed (Chen col. 2 lines 11-20).
Ichiyoshi teaches:
receiving an audio signal associated with a current virtual online meeting to be transmitted over the network (para [0032], where the teacher’s voice is transmitted over a teleseminar);
transmitting the voice enhanced audio signal and the music enhanced audio signal to the current virtual online meeting over the network at respective different moments during the current virtual online meeting (para [0032], where voice and music are transmitted separately in a teleseminar);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee in view of Klingler and Chen by using the transmission of Ichiyoshi (Ichiyoshi para [0032]) for the signals of Lee in view of Klingler and Chen (Lee Fig. 14 element 1470, para [0194]) in order to provide a function for communications between students and teachers (Ichiyoshi para [0030]).

Regarding claim 2, Lee in view of Klingler, Chen, and Ichiyoshi teaches:
The method of claim 1, wherein the operation of receiving comprises receiving the audio signal from a microphone (Lee Fig. 2 element 288, para [0063], where the audio signal is received through the microphone).  

Regarding claim 3, Lee in view of Klingler, Chen, and Ichiyoshi teaches:
The method of claim 1, wherein the operation of detecting comprises setting a flag to indicate whether or not the musical content is present in the audio signal (Lee para [0107], where a flag value indicates whether the audio corresponds to speech or music); and
witching between processing the audio signal to enhance the voice characteristics and processing the audio signal to enhance the music characteristics based on a state of the flag (Lee para [0104-105], [0107], where the speech pre-processing scheme is used when speech data is detected and the music pre-processing scheme is used when music is detected).  

Regarding claim 6, Lee in view of Klingler, Chen, and Ichiyoshi teaches:
The method of claim 1, wherein the operation of detecting comprises:  
processing the probability indicator to generate a flag;
setting the flag to one of: a first state to indicate a presence of musical content and a second state to indicate a presence of voice content (Chen col. 9 lines 16-25, where a binary classification is performed, interpreted as setting the flag, as to whether there is music or not, and Lee para [0107], where the flag indicates either speech or music).  

Regarding claim 7, Lee in view of Klingler, Chen, and Ichiyoshi teaches:
The method of claim 1, wherein the operation of processing the audio signal to enhance the music characteristics comprises retrieving music parameters that identify processing for the audio signal (Lee para [0105-106], where the schemes correspond to the parameters).  

Regarding claim 8, Lee in view of Klingler, Chen, and Ichiyoshi teaches:
The method of claim 7, wherein the operation of processing the audio signal to enhance the music characteristics comprises performing at least one of DC removal, noise suppression, echo cancellation, gain control, and encoding on the audio signal based on the music parameters (Lee para [0106], where noise suppression and gain control are used in the processing, and para [0171], where echoes are removed).  

Regarding claim 9, Lee in view of Klingler, Chen, and Ichiyoshi teaches:
The method of claim 1, wherein the operation of processing the audio signal to enhance the voice characteristics comprises: 
retrieving voice parameters (Lee para [0105-106], where the schemes correspond to the parameters); and 
performing at least one of DC removal, noise suppression, echo cancellation, gain control, and encoding on the audio signal based on the voice parameters (Lee para [0106], where noise suppression, residual noise removal, and gain control are used in the processing, and para [0170], where echoes are removed).  

Regarding claim 10, Lee teaches:
Apparatus for sound enhancement, the apparatus comprising: 
a detector that:
(i) receives an audio signal to be transmitted over the network (Fig. 14 element 1400, para [0188], where audio data is received); 
(ii) detects whether voice content is present in a first portion of the audio signal (Fig. 14 element 1410, para [0188], where the audio is determined to be speech or music); and
(iii) detects whether musical content is present in a second portion of the audio signal (Fig. 14 element 1410, para [0188], where the audio is determined to be speech or music) by:
a processor that:
(i) processes the first portion of the audio signal, in response to the detector detecting voice content present in the first portion of the audio signal by generating a voice enhanced audio signal (Fig. 14 element 1430, para [0106], [0190], where the speech quality is changed when speech is detected); and
(ii) enhances one or more music characteristics of the second portion of the audio signal, in response to the detector detecting musical content present in the second portion of the audio signal, by generating a music enhanced audio signal (Fig. 14 element 1450, para [0106], [0192], where the speech quality is changed when music is detected); and 
a transmitter that transmits the voice enhanced audio signal and the music enhanced audio signal over the network at respective different moments during the virtual online meeting (Fig. 14 element 1470, para [0194], where the encoded data is transmitted to a reception device, and Fig. 1 element 162, para [0054], where a network is used).  
Lee does not teach:
(i) receives an audio signal associated with a current virtual online meeting to be transmitted over the network (Fig. 14 element 1400, para [0188], where audio data is received); 
different portions of the same audio signal;
(a) processing the second portion of the audio signal and one or more historical audio segments captured prior to initiation of the current virtual online meeting;
(b) extracting input audio features from the second portion of the audio signal and the one or more historical audio segments, the input audio features corresponding to a neural network; 
(c) generating a probability indicator, via feeding the input audio features (“audio features”) into the neural network, that indicates a probability that the second portion of the audio signal includes presence of musical content;
a transmitter that transmits the voice enhanced audio signal and the music enhanced audio signal to the current virtual online meeting over the network at respective different moments during the current virtual online meeting; 
Klingler teaches:
first and second portions of an audio signal (para [0041], where different segments of the audio signal are determined)
(a) processing the second portion of the audio signal and one or more historical audio segments captured prior to initiation of the current virtual online meeting (Fig. 4, para [0026], [0037], where historical sound data and the received audio signals are processed);
(b) extracting input audio features from the second portion of the audio signal and the one or more historical audio segments, the input audio features corresponding to a neural network (Fig. 4, para [0026], [0045], where features are extracted from the input and historical signals, as a similarity of features is determined);
(c) generating a probability indicator, via feeding the input audio features (“audio features”) into the neural network, that indicates a probability (para [0045], where the neural network receives features as input and outputs a decision on natural vs artificial sound);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee by using the historical audio of Klingler (Klingler para [0037]) in the detecting of Lee (Lee para [0188]), in order to execute a shortcut and bypass application of a learning model to determine a classification (Klingler para [0026]).
Chen teaches:
first and second portions of an audio signal (Fig. 2, col. 7 lines 26-44, where different segments of the audio signal are determined)
(a) processing the second portion of the audio signal and one or more historical audio segments captured prior to initiation of the current virtual online meeting (col. 8 line 60 – col. 9 line 3, where both input data and training data are processed in the neural network);
(b) extracting input audio features from the second portion of the audio signal and the one or more historical audio segments, the input audio features corresponding to a neural network (col. 8 line 60 – col. 9 line 3, where feature extraction is performed by a neural network, both for input data and training data);
(c) generating a probability indicator, via the neural network, that indicates a probability that the second portion of the audio signal includes presence of musical content (col. 8 line 60 – col. 9 line 3, where the output of the neural network is a probability of whether the input is music or not);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee in view of Klingler by using the audio features of Chen (Chen col. 7 lines 1-17) in the detecting of Lee in view of Klingler (Lee para [0188]), in order to reduce network traffic and the amount of a device data plan needed (Chen col. 2 lines 11-20).
Ichiyoshi teaches:
(i) receives an audio signal associated with a current virtual online meeting to be transmitted over the network (para [0032], where the teacher’s voice is transmitted over a teleseminar); 
a transmitter that transmits the voice enhanced audio signal and the music enhanced audio signal to the current virtual online meeting over the network at respective different moments during the current virtual online meeting (para [0032], where voice and music are transmitted separately in a teleseminar);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee in view of Klingler and Chen by using the transmission of Ichiyoshi (Ichiyoshi para [0032]) for the signals of Lee in view of Klingler and Chen (Lee Fig. 14 element 1470, para [0194]) in order to provide a function for communications between students and teachers (Ichiyoshi para [0030]).  

Regarding claim 11, Lee in view of Klingler, Chen, and Ichiyoshi teaches:
The apparatus of claim 10, wherein the detector receives the audio signal from a microphone (Lee Fig. 2 element 288, para [0063], where the audio signal is received through the microphone).  

Regarding claim 12, Lee in view of Klingler, Chen, and Ichiyoshi teaches:
The apparatus of claim 10, wherein the detector sets a flag to indicate whether or not the musical content is present in the audio signal (Lee para [0107], where a flag value indicates whether the audio corresponds to speech or music); and
the processor switches between processing the audio signal to enhance the voice characteristics and processing the audio signal to enhance the music characteristics based on a state of the flag (Lee para [0104-105], [0107], where the speech pre-processing scheme is used when speech data is detected and the music pre-processing scheme is used when music is detected).  

Regarding claim 15, Lee in view of Klingler, Chen, and Ichiyoshi teaches:
The apparatus of claim 10, wherein the detector performs operations comprising: 
processing the probability indicator to generate a flag;
setting the flag to one of: a first state to indicate a presence of musical content and a second state to indicate a presence of voice content (Chen col. 9 lines 16-25, where a binary classification is performed, interpreted as setting the flag, as to whether there is music or not, and Lee para [0107], where the flag indicates either speech or music).  

Regarding claim 16, Lee in view of Klingler, Chen, and Ichiyoshi teaches:
The apparatus of claim 10, wherein the processor processes the audio signal to enhance the music characteristics by: 
performing at least one of DC removal, noise suppression, echo cancellation, and gain control on the audio signal based on music parameters (Lee para [0106], where noise suppression and gain control are used in the processing, and para [0171], where echoes are removed); and 
performing audio encoding based on the music parameters (Lee para [0108-109], where encoding is performed based on the music scheme).  

Regarding claim 17, Lee in view of Klingler, Chen, and Ichiyoshi teaches:
The apparatus of claim 10, wherein the processor processes the audio signal to enhance the voice characteristics by: 
performing at least one of DC removal, noise suppression, echo cancellation, and gain control on the audio signal based on voice parameters (Lee para [0106], where noise suppression, residual noise removal, and gain control are used in the processing, and para [0170], where echoes are removed); and 
performing audio encoding based on the voice parameters (Lee para [0108-109], where encoding is performed based on the voice scheme).  

Regarding claim 18, Lee teaches:
A non-transitory computer readable medium on which are stored program instructions that, when executed by a processor, cause the processor to perform operations of: 
receiving an audio signal to be transmitted over a network (Fig. 14 element 1400, para [0188], where audio data is received); 
detecting whether voice content is present in a first portion of the audio signal (Fig. 14 element 1410, para [0188], where the audio is determined to be speech or music);
in response to detecting voice content present in the first portion of the audio signal, processing the first portion of the audio signal to enhance voice characteristics of the first portion of audio signal by generating a voice enhanced audio signal (Fig. 14 element 1430, para [0106], [0190], where the speech quality is changed when speech is detected);  
detecting whether musical content is present in a second portion of the audio signal (Fig. 14 element 1410, para [0188], where the audio is determined to be speech or music) by:
in response to detecting musical content present in the second portion of the audio signal, enhancing one or more music characteristics  of the second portion of the audio signal by generating  a music enhanced audio signal (Fig. 14 element 1450, para [0106], [0192], where the speech quality is changed when music is detected); and 
transmitting the voice enhanced audio signal and the music enhanced audio signal over the network (Fig. 14 element 1470, para [0194], where the encoded data is transmitted to a reception device, and Fig. 1 element 162, para [0054], where a network is used).  
Lee does not teach:
receiving an audio signal associated with a current virtual online meeting to be transmitted over a network;
different portions of the same audio signal;
(i) processing the second portion of the audio signal and one or more historical audio segments captured prior to initiation of the current virtual online meeting;
(ii) extracting input audio features from the second portion of the audio signal and the one or more historical audio segments, the audio features corresponding to a neural network; 
(iii) generating a probability indicator, via feeding the input audio features (“audio features”) into the neural network, that indicates a probability that the second portion of the audio signal includes presence of musical content;
transmitting the voice enhanced audio signal and the music enhanced audio signal to the current virtual online meeting over the network at respective different moments during the current virtual online meeting;
Klingler teaches:
first and second portions of an audio signal (para [0041], where different segments of the audio signal are determined);
(i) processing the second portion of the audio signal and one or more historical audio segments captured prior to initiation of the current virtual online meeting (Fig. 4, para [0026], [0037], where historical sound data and the received audio signals are processed);
(ii) extracting input audio features from the second portion of the audio signal and the one or more historical audio segments, the audio features corresponding to a neural network (Fig. 4, para [0026], [0045], where features are extracted from the input and historical signals, as a similarity of features is determined); 
(iii) generating a probability indicator, via feeding the input audio features (“audio features”) into the neural network, that indicates a probability (para [0045], where the neural network receives features as input and outputs a decision on natural vs artificial sound);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee by using the historical audio of Klingler (Klingler para [0037]) in the detecting of Lee (Lee para [0188]), in order to execute a shortcut and bypass application of a learning model to determine a classification (Klingler para [0026]).
Chen teaches:
first and second portions of an audio signal (Fig. 2, col. 7 lines 26-44, where different segments of the audio signal are determined);
(i) processing the second portion of the audio signal and one or more historical audio segments captured prior to initiation of the current virtual online meeting (col. 8 line 60 – col. 9 line 3, where both input data and training data are processed in the neural network);
(ii) extracting input audio features from the second portion of the audio signal and the one or more historical audio segments, the audio features corresponding to a neural network (col. 8 line 60 – col. 9 line 3, where feature extraction is performed by a neural network, both for input data and training data); 
(iii) generating a probability indicator, via the neural network, that indicates a probability that the second portion of the audio signal includes presence of musical content (col. 8 line 60 – col. 9 line 3, where the output of the neural network is a probability of whether the input is music or not);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee in view of Klingler by using the audio features of Chen (Chen col. 7 lines 1-17) in the detecting of Lee in view of Klingler (Lee para [0188]), in order to reduce network traffic and the amount of a device data plan needed (Chen col. 2 lines 11-20).
Ichiyoshi teaches:
receiving an audio signal associated with a current virtual online meeting to be transmitted over a network (para [0032], where the teacher’s voice is transmitted over a teleseminar);
transmitting the voice enhanced audio signal and the music enhanced audio signal to the current virtual online meeting over the network at respective different moments during the current virtual online meeting (para [0032], where voice and music are transmitted separately in a teleseminar);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee in view of Klingler and Chen by using the transmission of Ichiyoshi (Ichiyoshi para [0032]) for the signals of Lee in view of Klingler and Chen (Lee Fig. 14 element 1470, para [0194]) in order to provide a function for communications between students and teachers (Ichiyoshi para [0030]).

Regarding claim 19, Lee in view of Klingler, Chen, and Ichiyoshi teaches:
The non-transitory computer readable medium of claim 18, wherein the program instructions cause the processor to perform an operation of receiving the audio signal from a microphone (Lee Fig. 2 element 288, para [0063], where the audio signal is received through the microphone).  

Regarding claim 20, Lee in view of Klingler, Chen, and Ichiyoshi teaches:
The non-transitory computer readable medium of claim 18, wherein the program instructions cause the processor to perform an operation of 
switching between processing the audio signal to enhance the voice characteristics and processing the audio signal to enhance the music characteristics based on a state of a flag (Lee para [0104-105], [0107], where the speech pre-processing scheme is used when speech data is detected and the music pre-processing scheme is used when music is detected).

Regarding claim 21, Lee in view of Klingler, Chen, and Ichiyoshi teaches:
The method of claim 1, wherein detecting whether musical content is present in the second portion of the audio signal comprises:
prior to processing the one or more historical audio segments:
retrieving the one or more historical audio segments from at least one memory storage location, the one or more historical audio segments accessible at the at least one memory storage location prior to receiving the audio signal associated with the virtual online meeting (Chen col. 9 lines 26-42, col. 11 lines 6-22, where media content items are stored in memory, and where the media content is used for training the models).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0343058 A1 para [0027] teaches inputting features to a neural network to determine if the audio is music.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658